Title: James Martin to Thomas Jefferson, 17 March 1810
From: Martin, James
To: Jefferson, Thomas


            
              D sir
               
                     March 17th 1810
            
            
            
            
            you favor on the 18 Feby came to hand on the nithe ninth inst and all other papers and I proceeded to have a warrant isured to move Scott, but after have part of Jurer summons finding that it was not going on Legal to I stoped the shereff from proceeding any further, and we will wait your own coming up I have inclose to you the attorney advice which you will see
            
              from yr most Hble Sert
              
                  James Martin
            
          